     Case 1:20-cv-00005-DAD-JLT Document 39 Filed 01/07/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PAUL NIVARD BEATON,                               No. 1:20-cv-0005 NONE JLT (PC)
12                      Plaintiff,                     ORDER RE REQUEST FOR
                                                       CLARIFICATION; GRANTING
13          v.                                         PLAINTIFF’S MOTION FOR LEAVE TO
                                                       AMEND; AND ADOPTING FINDINGS AND
14   VALLEY STATE PRISON, et al.,                      RECOMMENDATIONS TO DISMISS
                                                       DEFENDANTS MILLER AND DR. SHWE
15                      Defendants.
                                                       (Doc. Nos. 25, 33, 34)
16

17          On December 15, 2020, defendant licensed vocational nurse (“LVN”) J. Valenzuela-

18   Quezada requested clarification of the court’s December 7, 2020 order in light of arguably

19   contradictory findings and recommendations issued by the magistrate judge on October 1, 2020.1

20   (Doc. No. 33.)

21          In his first amended complaint (“FAC”), plaintiff asserted first amendment free speech

22   claims against a single defendant, Sergeant D. Miller, a prison official at Valley State Prison

23   (“VSP”). (Doc. No. 10.) On February 25, 2020, the undersigned found the claims in the FAC to

24   be insufficient but granted plaintiff’s leave to amend his free speech claims against Sergeant

25   Miller only. (See Doc. No. 15.)

26   1
       The magistrate judge issued two sets of findings and recommendations on October 1, 2020.
27   The first addressed plaintiff’s motion for injunctive relief. (Doc. No. 24.) The second, which
     remains pending, addressed the sufficiency of plaintiff’s second amended complaint. (Doc. No.
28   25.) The latter will be referred to herein as the “pending findings and recommendations.”
                                                        1
     Case 1:20-cv-00005-DAD-JLT Document 39 Filed 01/07/21 Page 2 of 4


 1          Plaintiff’s operative second amended complaint (“SAC”), filed March 12, 2020, asserts

 2   claims against defendants LVN Valenzuela-Quezada, Dr. Shwe, and Sergeant Miller, all current

 3   or former employees of VSP. (Doc. No. 20.) On October 1, 2020, the magistrate judge screened

 4   the SAC, assumed it was proper for plaintiff to include LVN Valenzuela-Quezada and Dr. Shwe

 5   as new defendants, considered the merits of the SAC, and then issued the pending findings and

 6   recommendations, which recommended dismissal of defendants Miller and Dr. Shwe from this

 7   action. (Doc. No. 25.) This left LVN Valenzuela-Quezada as the only remaining defendant and

 8   the magistrate judge ordered service of the SAC on LVN Valenzuela-Quezada. (Id.)

 9          On December 7, 2020, when addressing a separate set of findings and recommendations

10   concerning plaintiff’s request for injunctive relief (see Doc. No. 24.), the undersigned struck the

11   allegations in the SAC adding LVN Valenzuela-Quezada and Dr. Shwe as defendants, reasoning

12   that plaintiff had not been afforded leave to amend his complaint to add new defendants. (Doc.

13   No. 31.) In so doing, the court inadvertently failed to consider the pending findings and

14   recommendations. Specifically, the undersigned failed to recognize that the magistrate judge had

15   already ordered service of the SAC upon LVN Valenzuela-Quezada. Although this procedural

16   confusion is regrettable, the situation is easily remediable in light of the liberal amendment rules

17   and subsequent filings.

18          As the December 7, 2020 order indicates, plaintiff may seek leave to add new defendants

19   to the case. (Doc. No. 31 at 2.) On December 21, 2020, plaintiff filed a motion in response to the

20   December 7, 2020 order, appearing to seek 30-days in which to file “responsive pleadings.”
21   (Doc. No. 34 at 2.) In light of the liberal amendment policy embodied in Federal Rule of Civil

22   Procedure 15, the court will construe plaintiff’s December 21, 2020 motion as a request for leave

23   to amend to add LVN Valenzuela-Quezada and Dr. Shwe as defendants. So construed, the court

24   GRANTS that request and will permit the addition of LVN Valenzuela-Quezada and Dr. Shwe as

25   defendants. In light of this ruling, the court VACATES its December 7, 2020 order to the extent

26   that it struck allegations in the SAC against LVN Valenzuela-Quezada and Dr. Shwe.
27          The court now turns to the pending findings and recommendations. As mentioned, the

28   magistrate judge recommended dismissal of defendants Miller and Dr. Shwe from this action,
                                                       2
     Case 1:20-cv-00005-DAD-JLT Document 39 Filed 01/07/21 Page 3 of 4


 1   leaving LVN Valenzuela-Quezada as the only remaining defendant. (Doc. No. 25.) On October

 2   13, 2020, plaintiff objected to the pending findings and recommendations only as to the

 3   recommendation to dismiss defendant Miller but accepted the recommendation to dismiss Dr.

 4   Shwe.2 (Doc. No. 28 at 2.) It appears3 plaintiff is claiming that defendant Miller retaliated

 5   against him in violation of his First Amendment rights. (Doc. Nos. 25 at 2–3; 20 at 26.) This

 6   case started when plaintiff allegedly had a dispute with LVN Valenzuela-Quezada over how

 7   much prescription medications he was entitled to—plaintiff sought to obtain more medications,

 8   whereas LVN Valenzuela-Quezada sought to limit the amount. (Doc. Nos. 25 at 2–3; 20 at 26.)

 9   When plaintiff threatened to file an inmate grievance against LVN Valenzuela-Quezada over the

10   dispute, defendant Miller issued a Rules Violation Report allegedly in retaliation against plaintiff

11   for wanting to exercise his First Amendment right. (Doc. Nos. 25 at 2–3; 20 at 26.) The

12   magistrate judge found that a Rules Violation Report served legitimate penological goals, and that

13   plaintiff had failed to allege sufficient facts showing that defendant Miller was motivated by

14   improper purposes in issuing the Rules Violation Report, or that defendant Miller knew RN

15   Valenzuela-Quezada was improperly limiting plaintiff’s prescription medications. (Doc. No. 25

16   at 3–5.) On these grounds, the magistrate judge concluded that plaintiff had no plausible claim

17   against defendant Miller. (Id. at 5.)

18           The court has conducted a de novo review of this case in accordance with 28 U.S.C.

19   § 636(b)(1)(C) and finds the pending findings and recommendations to be supported by the

20   /////
21   /////

22   /////

23   /////

24   /////

25   2
      Since the magistrate judge concluded that plaintiff had sufficiently alleged an Eighth
26   Amendment claim for deliberate indifference to his medical needs against defendant Valenzuela-
     Quezada, plaintiff’s objections are not directed at that conclusion. (See Doc. No. 28.)
27
     3
      As the magistrate judge suggested, and the undersigned agrees, plaintiff’s allegations in the
28   SAC are difficult to discern. (Doc. No. 25 at 2.)
                                                       3
     Case 1:20-cv-00005-DAD-JLT Document 39 Filed 01/07/21 Page 4 of 4


 1   record and proper analysis. Plaintiff’s objections fail to address the magistrate judge’s reasoning

 2   and cited authorities as to the retaliation claim against defendant Miller.4

 3          Accordingly, the court hereby orders as follows:

 4       1. Construing plaintiff’s motion to file responsive pleadings (Doc. No. 34) as a motion for

 5          leave to amend and to add LVN Valenzuela-Quezada and Dr. Shwe as defendants,

 6          plaintiff’s motion for leave to amend is GRANTED;

 7       2. The court’s December 7, 2020 order is modified to VACATE any ruling striking the

 8          claims in the SAC against LVN Valenzuela-Quezada and Dr. Shwe;

 9       3. The findings and recommendations issued on October 1, 2020 (Doc. No. 25) are

10          ADOPTED in full;

11       4. Defendants Miller and Dr. Shwe are DISMISSED as defendants in this action without

12          further leave to amend; and

13       5. Defendant Valenzuela-Quezada’s request for clarification (Doc. No. 33) is resolved—she

14          remains a defendant in this case which proceeds on the operative SAC.

15   IT IS SO ORDERED.
16
         Dated:    January 7, 2021
17                                                      UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24
     4
       Plaintiff attached to his objections an order issued by the court on February 24, 2020. (Doc.
25   No. 28, Attach. 1.) In that order, the court granted plaintiff’s leave to amend his first amended
26   complaint because the court found that plaintiff “could arguably satisfy” the pleading
     requirements as to the asserted retaliation claim against defendant Miller. (Doc. No. 15 at 2.)
27   The court made no findings therein as to whether plaintiff had sufficiently pled a claim against
     defendant Miller, and, more critically, that order has no bearing on this court’s review of the
28   pending findings and recommendations.
                                                        4
